Citation Nr: 0918068	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  03-11 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for type 2 diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from July 1945 to 
August 1945, and from June 1951 to March 1953.  Service in 
combat in Korea in 1952 is indicated by the evidence of 
record.

This case was remanded by the Board in July 2004 for 
additional development.  


FINDING OF FACT

Type 2 diabetes mellitus is not attributable to the Veteran's 
active military service, including as due to herbicide 
exposure.  


CONCLUSION OF LAW

The Veteran does not have type 2 diabetes mellitus that is 
the result of disease or injury incurred in or aggravated by 
active military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2002, July 2004, and February 2005.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the Veteran's claim will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records.  

The agency of original jurisdiction (AOJ) attempted to obtain 
the Veteran's service personnel records in order to verify 
his unit of assignment while serving in Korea.  The AOJ was 
informed in July 2004 by the National Personnel Records 
Center (NPRC) that the Veteran's service personnel records 
were among those thought to have been destroyed in a 1973 
fire at NPRC.  In cases where records are lost or presumed 
lost, a heightened duty is imposed on the Board to consider 
the applicability of the benefit-of-the-doubt doctrine, to 
assist the claimant in developing the claim, and to explain 
its decision when the Veteran's medical records have been 
destroyed.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Despite the loss of the Veteran's records, it appears from 
the record that the AOJ was able to complete its research 
based on the information provided by the Veteran himself, 
thus mitigating the absence of the Veteran's service 
personnel records.  

In its remand, the Board ordered that the RO afford the 
Veteran an examination to determine the etiology of his type 
2 diabetes based on any evidence of exposure to herbicides 
revealed by the research directed by the Board in its remand.  
The record does not show that the Veteran was afforded a VA 
examination as ordered by the Board.  The United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Here, however, the Board finds that a remand is not necessary 
because there was substantial compliance by the AOJ because a 
medical nexus opinion is not necessary.  As will be seen, 
there is no evidence that the Veteran was exposed to 
herbicides while in military service.  Because the 
examination ordered by the Board was for the specific purpose 
of obtaining an opinion as to the medical probabilities that 
the Veteran's diabetes was caused by exposure to any 
defoliants/herbicides identified as a result of research 
ordered by the Board, and because that research revealed that 
there is no record that any herbicides were used in Korea 
while the Veteran served there, a remand is not necessary in 
the absence of any credible evidence of herbicide exposure on 
which an examiner could render a medical opinion.  See 
Sabonis, supra; see also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006) (examination not required when there is no 
evidence establishing that a related event, injury, or 
disease occurred in service, or that a claimed disability 
manifested during an applicable presumptive period).  

VA has no duty to inform or assist that was unmet. 

The Veteran's STRs show no complaint or treatment related to 
diabetes.  The Veteran's March 1953 separation examination 
revealed urinalysis that was negative for sugar, and blood 
testing showed no abnormalities.  In testimony before the 
undersigned Veterans Law Judge, the Veteran indicated that 
his diabetes was not diagnosed until the 1990s, roughly 40 
years after leaving military service.  

Of record are VA treatment records showing that the Veteran 
is currently being treated for type 2 diabetes mellitus.  The 
Veteran contends that his type 2 diabetes mellitus was caused 
by exposure to defoliants while he was stationed in Korea in 
1952 during the Korean conflict.  At a March 2004 hearing 
before the undersigned Veterans Law Judge, the Veteran 
testified that a field near his encampment had been denuded 
with the herbicides Agent White and Agent Purple.  When asked 
how he knew what herbicides had been applied, he testified 
that those were the only agents that he knew of that would 
kill the trees found in the defoliated area.  He also 
testified that, unbeknownst to him, the field had been placed 
"off-limits," and that he had walked in the off-limits area 
for 15 to 20 minutes.  He also asserted in written 
correspondence dated in August 2004 that there was another 
hill, adjacent to his unit's mess area, that also had been 
denuded with herbicides.  The Veteran contends that his walk 
in the field, along with living in proximity to the denuded 
areas for a period of months, resulted in his being exposed 
to herbicides, and that this caused his currently diagnosed 
type 2 diabetes mellitus.  

The AOJ sought to determine if herbicides had been used in 
the vicinity of the location to which the Veteran was 
deployed with his tank unit in Korea.  In response to an 
enquiry by the AOJ, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) replied in February 2008 
that there is no record of any herbicides being used in Korea 
during the Veteran's period of service there.  The USASCRUR 
reply noted that, according to military records, herbicides 
were used in Korea only between 1967 and 1969.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  

Here, there is medical evidence that the Veteran currently 
has type 2 diabetes.  However, the evidence does not show 
that he was found to have diabetes in service.  Since he was 
not diagnosed with diabetes until the 1990s, it is readily 
apparent that it did not became manifest to a degree of 10 
percent or more within one year of leaving active duty in 
1953.  Service connection on a direct basis or on the basis 
of diagnosis within the one-year presumptive period therefore 
is not warranted.  

Certain diseases associated with exposure to herbicide 
agents, including type 2 diabetes mellitus, may be presumed 
to have been incurred in service even though there is no 
evidence of the disease in service, provided the requirements 
of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A 
Veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  
Here, because the Veteran did not serve in Vietnam, service 
connection may not be granted for diabetes mellitus based on 
presumptive exposure to herbicides in Vietnam.  

Service connection may still be warranted if the evidence 
shows that the Veteran was exposed to herbicides.  However, 
as noted above, there is no evidence of use of herbicides in 
Korea at the time of the Veteran's deployment there, and the 
Veteran has advanced no other theory of herbicide exposure.  
Thus, there is no credible evidence of exposure to 
herbicides, and therefore no basis for service connection for 
type 2 diabetes mellitus based on exposure to herbicides.  

The Veteran also suggested in his notice of disagreement 
(NOD) that, while serving in combat in Korea, he was 
subjected to a level of stress that causes the symptoms of 
diabetes.  In support of this contention, the Veteran 
submitted an article from the Pacific Stars & Stripes from 
December 1952 that discusses preliminary research showing 
that, after heavy combat, soldiers showed physical conditions 
much the same as some of those produced by diseases such as 
diabetes, severe burns, or infections, including "sugar 
content [approaching] that found in diabetics."  

The Board finds that this contention is without merit.  
First, there is no evidence that the Veteran experienced any 
of these symptoms while serving in combat, or for many years 
thereafter.  Also, the Board notes that the newspaper article 
did not suggest that combat-related stress had been found to 
cause diabetes, only that it was found to cause soldiers to 
show physical symptoms "much the same as" several diseases, 
only one of which is diabetes.  

The Board acknowledges the Veteran's firm belief that his 
current type 2 diabetes mellitus is a result of exposure to 
herbicide agents while serving in Korea in 1952.  However, 
there is no credible evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent opinion as to the 
use of herbicides or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2008).  Consequently, the Veteran's own assertions as to the 
etiology of his type 2 diabetes mellitus have no probative 
value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
Veteran's current type 2 diabetes mellitus is not traceable 
to disease or injury incurred in or aggravated during active 
military service, and may not be presumed to have been caused 
by exposure to herbicides.


ORDER

Entitlement to service connection for type 2 diabetes 
mellitus, including as due to exposure to herbicides, is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


